Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-16-00419-CR

                         Antrail Jadaveonte Le MUNERLYN,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 437th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2015CR9397
                   Honorable Lori I. Valenzuela, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED August 17, 2016.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice